DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on August 17, 2020 has been entered. 
Claims 1, 3 – 5, 8 – 15, 17 – 19, 23 and 24 remain pending in the application
Claims 1, 17 – 19 were amended
Claim 23 is a newly added claim, which includes the subject matter of objected claim 15 and claims 1, 5 and 12 from which claim 15 ultimately depends
Claim 24 is a newly added, which includes the subject matter of cancelled claim 20 and claims 1 and 6 from which claim 20 ultimately depended
Claims 2, 6 – 7, 16, and 20 – 22 were cancelled

	In view of Applicant’s amendments to the claims in the Response After Final Action filed 02/18/2020, the Examiner founds the application in condition for allowance.

Allowable Subject Matter

Claims 1, 3 – 5, 8 – 15, 17 – 19, 23 and 24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
inter alia, “A pneumatic tire having a tread portion comprising a plurality of axially spaced apart essentially longitudinal grooves separating essentially longitudinal ribs (Abstract), comprising: a tread portion (100) having a tire equator and a first tread edge, the tread portion being provided with a first main groove (10) extending continuously in a tire circumferential direction between the tire equator and the first tread edge.” However, the prior art of record – taken on its own, or in combination – fails to disclose a pneumatic tire, wherein the tread portion also being provided with a second main groove extending continuously in the tire circumferential direction between the first main groove and the tire equator and defining the first land region between the first main groove and the second main groove, and a third land region adjacent to the second main groove on the inner side in the tire axial direction, and each of the first lateral grooves is connected with the second main groove; the third land region is provided with a plurality of lug grooves extending axially inwardly from the second main groove and terminating within the third land region to each have a closed terminating end; at least one of the lug grooves is provided on one of extended lines obtained by virtually extending the first lateral grooves axially inwardly according to shapes of the first lateral grooves; the lug grooves include first lug grooves and second lug grooves having lengths larger than those of the first lug grooves, the first lug grooves and the second lug grooves are arranged alternately in the tire circumferential direction; and the first lug grooves are not connected with the second lug grooves. 
.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGAREDMANUEL TROCHE whose telephone number is (571)272-9766.  The examiner can normally be reached on M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EDGAREDMANUEL TROCHE/Examiner, Art Unit 1744                                                                                                                                                                                                        



/ROBERT C DYE/Primary Examiner, Art Unit 1749